Bloodworth, J.
1. The court did not err in instructing the jury that, “one question in a criminal case being in regard to a county line, so as to fix the venue, hearsay evidence is admissible.” Wimbish v. State, 70 Ga. 718 (3); Riley v. Griffin, 16 Ga. 142 (18) (60 Am. D. 726).
2. “The grounds of the motion for a new trial which complain of the refusal of certain requests to charge are not complete and understandable within themselves, as none of them show or even allege that the requested instructions were adapted to the facts of the case or were authorized by any evidence adduced. Beavers v. State, 33 Ga. App. 370 (2) (126 S. E. 305); Sandersville R. Co. v. McDaniel, 37 Ga. App. 34 (138 S. E. 584).” Brazil v. City of LaGrange, 37 Ga. App. 500 (140 S. E. 782). This ruling disposes of special grounds 2 and 3 of the motion.
3. The court is alleged to have erred in admitting certain evidence as to the county line, over objection that it was hearsay. Under the ruling in the cases referred to in paragraph 1 above, this was not error.
4. There is evidence sufficient to show that the venue of the crime was in Pierce county.
5. The verdict of guilty is not without evidence to support it.

Judgment affirmed.


Broyles, G. J., and Dulce, J., concur.